Order entered January 31, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00982-CV

      JOHNNY AGUINAGA AND DFW PROJECTS, LLC, Appellants

                                        V.

            JAT PROJECTS HOLDINGS TEXAS, LLC, AND
       JAT REAL PROPERTY HOLDINGS TEXAS, LLC, Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-10069

                                     ORDER

      By order dated October 18, 2021, we granted appellants’ counsel’s motion to

withdraw and directed appellant DFW Projects, LLC to notify this Court, within

thirty days, of the name, State Bar number, address, and telephone number of

new counsel. See TEX. R. CIV. P. 7; Kunstoplast of Am., Inc. v. Formosa

Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1996) (per curiam) (corporations may

appear in court and be represented only by licensed attorney). We cautioned DFW

Projects, LLC that failure to provide this notification by the date requested would
result in an order dismissing it as a party to this appeal. To date, DFW Projects,

LLC has not complied. Accordingly, we dismiss DFW Projects, LLC as a party to

this appeal. We DIRECT the Clerk of this Court to remove DFW Projects, LLC

from the style of this case.

      This appeal will be submitted in due course.




                                            /s/      ROBERT D. BURNS, III
                                                     CHIEF JUSTICE